Per CuRiam.
The record, as prepared by the clerk of the superior court with the assistance of said court-appointed counsel, sets forth as .assignments of error: “1. Failure of the Court to appoint an attorney to protect the defendant’s interests in the trial court, as shown by EXCEPTION #1,” and “2. The action of the Court in giving the defendant two consecutive twelve months’ sentences, and signing a judgment to that effect, as shown by EXCEPTION #2.”
With reference to Assignment of Error #1: Nothing in the record indicates defendant requested or desired that Judge Clarkson appoint counsel to represent him in the superior court. With reference to Assignment of Error #2: Under G.S. 14-107, as applicable in Cleveland County, each offense is a general misdemeanor. Upon the record before us, the assignments of error are without merit and the judgments must be and are affirmed.
Affirmed.